907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. OWENS, Plaintiff-Appellant,v.CIRCUIT COURT, CITY OF VIRGINIA BEACH;  Supreme Court ofVirginia, Defendants-Appellees.
No. 90-6823.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 90-206-R)
Michael W. Owens, appellant pro se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael W. Owens, a Virginia prisoner, brought this 42 U.S.C. Sec. 1983 action in the district court seeking injunctive relief.  The district court dismissed the action.  Owens noted an appeal and filed a timely motion for reconsideration pursuant to Fed.R.Civ.P. 59.  A timely filed Rule 59 motion acts to nullify a notice of appeal because the district court retains jurisdiction over a case in which such a motion has been filed.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Owens's Rule 59 motion rendered his notice of appeal without effect, so this Court does not have jurisdiction over the case.  We dismiss the appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
DISMISSED.